 124DECISIONSOF NATIONAL LABOR RELATIONS BOARDCity Welding&Manufacturing CompanyandInterna-tionalAssociation ofMachinists and AerospaceWorkers, District No. 106,AFL-CIOandEm-ployee Grievance Committee.Case 6-CA-5019June 14, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND BROWNOn February 26, 1971, Trial Examiner Arthur M.Goldberg issued his Decision in the above-entitled pro-ceeding, finding that the Respondent had engaged inand was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it cease anddesist therefrom and take certain affirmative action, asset forth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to the TrialExaminer's Decision and a brief in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the Respondent's exceptions andbrief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions' of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the Re-spondent, City Welding & Manufacturing Company,New Castle, Pennsylvania, its officers, agents, succes-sors, and assigns, shall take the action set forth in theTrial Examiner's recommended Order.'While Chairman Miller agrees that a bargaining order is appropriateherein, he would, for reasons stated in his separate concurrence inUnitedPacking Company ofJowa, Inc.,187 NLRB No. 132, predicate this remedysolely upon the extensive 8(a)(1), (2), and (3) violations found herein2In section III of his Decision, under the classification "JThe Union'sMajority,"the Trial Examiner stated that 16 of the cards received in evi-dence were "unaffected by any testimony affecting their validity as unam-biguous authorizations for the Union to represent the employees signingthose cards " In fact, two of these cards were challenged by the Respondentas being invalid, namely, the cards of Jerry Passerrello and Curtis Crill.However, as failure to count these cards will have no effect upon the Union'smajority at any time material, we find it unnecessary to pass upon the issuesraised with respect to them.TRIAL EXAMINER'S DECISIONARTHUR M. GOLDBERG, Trial Examiner: Based upon asecond amended charge filed on July 15, 1970,' by Interna-tionalAssociation of Machinists and Aerospace Workers,DistrictNo. 106, AFL-CIO (herein called the Union, theMachinists, or the Charging Party), the complaint hereinissued on August 31 alleging that City Welding & Manufac-turing Company (herein called City Welding, the Company,or the Respondent) violated Section 8(a)(1), (2), (3), and (5)of the National Labor Relations Act, as amended (hereincalled the Act). The alleged violations of Section 8(a)(1) con-sisted of creation of the impression of surveillance of theemployees' union activities; promises of wage increases if theemployees refrained from union activity; threats of plant clo-sure; loss of employment and of a reduction in wages if theemployees selected the Union as their bargaining representa-tive; interrogation of the employees concerning their ownunion activities and those of their fellow employees; requeststhat the employees sign a disavowal of the Union; and re-quests that the employees return their union authorizationcards to the Respondent. The Company allegedly violatedSection 8(a)(2) by initiating and promoting the EmployeesGrievance Committee; allowing the Committee to use plantfacilities during working hours to conduct its meetings; pro-viding its facilities to conduct an election of the Committee'srepresentatives and permitting the employees to vote forthose representatives during working hours; urging the em-ployees to negotiate and process grievances through the Com-mittee, rather than through the Union; and dictating the formand structure of the Committee, and the qualifications, du-ties, term of office and method of election of Committeerepresentatives.The putative violations of Section 8(a)(3)consisted of the discharges of Edward Callahan on February6 and Albert Lengyel on February 12 and the discharges ofeight named employees on or about June 22. Finally, theCompany was alleged to have violated Section 8(a)(5) byrefusing to recognize and bargain with the Union on June 22,although the Union was the duly authorized bargaining rep-resentative of the employees.In its answer the Company admitted the filing and serviceof the charges, the commerce data spelled out in the com-plaint, and the labor organization status of the ChargingParty. The answer denied all other allegations of the com-plaint.Prior to the hearing the General Counsel advised the Re-spondent of his intention to amend the complaint by allegingthe supervisory status of eight alleged foremen. At the hear-ing the General Counsel amended the complaint to allege thatthe Respondent further violated Section 8(a)(1) by the an-nouncement and subsequent grant of a wage increase in Juneor July.During the hearing the Company withdrew its denial tocertain allegations of the complaint. The allegations thus ad-mitted are:6.Respondent, by its officers, agents and representa-tives, at its New Castle, Pennsylvania, plant, has inter-fered with, restrained and coerced, and is interferingwith, restraining and coercing, its employees in the exer-cise of their rights guaranteed in Section 7 of the Act bythe following acts and conducts:'Unless otherwise noted all dates herein werein 1970. Theoriginalcharge wasfiled on May 13 and the first amendedcharge wasfiled on July10.191 NLRB No. 30 CITY WELDING & MANUFACTURING COMPANY125(e) By AnthonyMarinelli, Jr., in February 1970,threatened employees with plant closure if they se-lected the Union as their bargaining representative.The complaint alleged, Respondent admitted, and I findthatthe Respondent is and has been at all times materialherein an employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act and meets the Board'sstandards for assertion of its jurisdiction.(g) By Harry Colucci, in February 1970, threat-ened employees with lower wages if they selectedthe Union as their bargaining representative.(h) By Harry Colucci, Anthony Marinelli, Sr.,Ronald Duda, Anthony Marinelli, Jr., and MichaelPietro in February, and by Joseph Marinelli in themonths of February and June 1970, interrogatedemployees concerning their Union membership, ac-tivities and sympathies, and the Union membership,activities and sympathies of their fellow employees.*****(j)By Joseph Marinelli, Ronald Duda and Mi-chael Pietro in February 1970, requested employeesto return their Union authorization cards to Re-spondent.As to the 8(a)(3) violations, the Company withdrew itsdenial that it had discharged Callahan and Lengyel but reiter-ated its contention that those terminations were not in viola-tion of the Act. With respect to the discharge of eight em-ployees' on June 22 and 23, the Company admitted "that thenamed individuals...were discharged because they engagedin a work stoppage or strike."Respondent admitted at the hearing that it had "pro-moted" the Employees Grievance Committee and "that theyconducted an election on our premises."Finally, it was stipulated at the hearing that all or substan-tially all the employees received a pay raise from the Re-spondent which was paid to them on or about July 2.All parties participated in the hearing in New Castle, Penn-sylvania, on October 22 and 23 and October 28, 29, and 30and were afforded full opportunity to be heard, to introduceevidence,to examine and cross-examine witnesses, and topresent oral argument. Oral argument was waived and briefswere filed by General Counsel and the Respondent.Based upon the entire record' in the case, my reading of thebriefs, and from my observation of the witnesses and theirdemeanor, I make the following:FINDINGS OF FACTITHE BUSINESSOF THE RESPONDENTCityWelding&Manufacturing Company, a Pennsylvaniacorporation with its principal office in New Castle, Pennsyl-vania, is engaged in the manufacture and nonretail sale oftruck trailers. During the year preceding issuance of the com-plaint the Company shipped goods and materials valued inexcess of$50,000 directly to points outside the Common-wealth of Pennsylvania.'Clair Catterson,William Summerville, Robert Jones, Walter Korab,Frank Genareo, Joseph Todd, Randy Rubeis, and Donald Macarella.'On December 4 General Counsel filed a motion to correct transcript ofthe hearing in certain specified respects as set forth in said motion. OnDecember 8 I issued an Order To Show Cause on or before December 21why the corrections set forth in General Counsel's motion should not bemade. There were no responses to said Order To Show Cause. Accordingly,General Counsel's motion to correct transcript is granted and GeneralCounsel's motion (hereby marked TX Exh 1) and the Order To Show Cause(hereby marked TX Exh. 2) are received in evidence as exhibits in thisproceedingII.THE LABOR ORGANIZATIONS INVOLVEDInternationalAssociation of Machinists and AerospaceWorkers, District No. 106, AFL-CIO, is and has been at alltimes material herein a labor organization within the meaningof Section 2(5) of the Act.The Employees Grievance Committee (herein called theCommittee)came into existence on June 23 under circum-stances fully discussed below in section III, H, of this Deci-sion. That same day the three committeemen who had beenelected by the employees to represent specified sections of theplant held their first meeting with Joe Marinelli, Respond-ent's president. Constant Evanoski III testified that he wasone of the original committeemen. While he was on the Com-mittee there were at least five meetings with Joe Marinelli.Evanoski testified that all new employees automaticallybecame members of the Committee when hired. Althoughthere was no document prepared describing the Committee,the committeemen defined its purpose to the men in the shop.There were no dues collected and the Committee had noexpenses. The committeemen informed the men about theirdiscussions with Joe Marinelli.Evanoski testified that "we would go in and bargain for theguys." Among the subjects discussed with the Company'spresident were wages, a pension plan, vacations,Saturdayovertime, and existing shop problems. On the subject ofwages Joe Marinelli asked the Committee representatives fortheir opinion as to what,`the men wanted.Marinelli testifiedthat he talked to the Committee beforegrantingthe July wageincrease.In connection with their discussions about wagesthe Committee representatives did research on what otheremployers in the New Castle area were paying. In the courseof these discussions Joe Marinelli set the wage for foremen at$3.45 an hour, but, Evanoski testified, it was not the Commit-tee's job to negotiate for the foremen.The Committee, an "employee representation committee,"in which the employees participated by election and member-ship, exists for the purpose of dealing with Respondent con-cerning the employees' wages and such conditions of employ-ment as overtime,vacations,and a pension plan.Accordingly, I find that the Committee is a labor organiza-tion within the meaning of Section 2(5) of the Act.°N.L.R.B.v.Cabot Carbon Company,360 U.S. 203;Pruden ProductsCompany,170 NLRB No. 32, enfd. 422 F.2d 855 (C.A. 7).III.THE UNFAIR LABOR PRACTICESA. The Unit and the Supervisory PersonnelThe complaint alleged and at the hearing the Respondentstipulated thatAll production and maintenance employees employed atthe Respondent's New Castle, Pennsylvania, plant, ex-cluding office clerical employees and guards, profes-sional employees and supervisors as defined in the ActSec. 2(5) of the Act, 61 Stat 138, 29 U.S.C. Sec. 152(5) provides. "Theterm `labor organization' means any organization of any kind, or any agencyor employee representation committee or plan, in which employees partici-pate and which exists for the purpose, in whole or in part, of dealing withemployers concerning grievances,labor disputes,wages, rates of pay, hoursof employment, or conditions of work " 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDconstitute an appropriate unit for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.Pursuant to a subpena served by General Counsel callingfor production of a list of employees in the unit as of the timethe Union demanded recognition,the Respondent furnisheda list of 67 names. By agreement of the parties seven nameswere dropped because those employees had been hired subse-quent to the demand for recognition and a 61st name,omittedby inadvertence,was added.However,as to 8 names' on therevised list of 61 names,the parties are in sharp disagreementas to whether they should properly be included in the unit,General Counsel contending,pursuant to his amendment tothe complaint,that the 8 are foremen and supervisors withinthe meaning of the Act, and Respondent taking the positionthat the contested 8 are keymen,employees who are notpossessed of supervisory authority.Testimony was offered as to the duties of the eight in-dividuals in general and, as to certain of the eight,there wastestimony concerning those individuals by name.Both in histestimony during the course of the hearing and in his pretrialaffidavit,JosephMarinelli,Respondent'spresident,statedthat all of these eight individuals,whom he characterized as"keymen,"were possessed of the same authority over the menin the respective departments.In determining the supervisorystatus of the eight contested employees the testimony as tospecific named individuals is considered first.1.Edward,HallowichWalter Korab,employed in the flatbed department towhich Edward Hallowich'is assigned, testified that he re-ceives all of his work assignments from Edward Hallowichand that he takes any on-the-job problems to Hallowich whochecks Korab's work.Korab testified that,when he had im-properly performed work he was spoken to by Edward Hal-lowich who showed Korab how to do the work properly andthat Korab then redid the work. Further,Korab stated thatif he runs out of work he goes to Edward Hallowich, whomhe regards as his foreman,for a new assignment. Korabtestified that Edward Hallowich received the written workorders for the flatbed department.As to other supervision inthe flatbed department Korab testified that Harry Colucci,plant superintendent,spent from 5 minutes to one-half houra day in the department.Both Korab and Constant Evanoski testified that EdwardHallowich spends the major part of the day on productionwork.Evanoski testified that it was Edward Hallowich who con-ducted the election for representatives to the EmployeesGrievance Committee. At that time Hallowich stated thatforemen would not be allowed to participate in the vote forcommittee representatives.Hallowich did not vote in thatelection.Edward Hallowich,one of the two alleged foremen whotestified in the proceeding,'described his work in the follow-ing words "I work in the chassis department.I lay out framesand I help the men work and I work right along with them,correcting any mistakes that's made." Hallowich punches thetimeclock, is paid$3.45 per hour as are all of the eight key-men, has never been told that he has authority to hire, to fire,or to give a wage increase, received a Christmas bonus of $300in 1969, and, as he stated,"gets the same as any other manexcept he gets a little more money than the next guy." Hal-lowich testified that he has been asked by management'Patsy Circelli,Frank DuBois,Ron Kukich,William Forkey,EdwardHallowich,Donald Cochran,David Hallowich, and Donald MacIntyre1Patsy Circelli also testified.whether an employee was doing a good job. During thecourse of a day, as the need arises, Hallowich will ask mento move from one task in the department to another. As anexample,Hallowich testified that Plant SuperintendentColucci will tell him that a certain trailer must go out rightaway and that Hallowich will then move men to work on thatparticular trailer. At the start of work in the morning the menin the department come to Hallowich who lays out the workthey are to perform that day. Hallowich denied that he wasresponsible for what the men in the department do. He didtestify that if the men don't do their work right they usuallycome to him and that where he sees a man "goofing off" hetells that man to get on the job and if they don't do their workHallowich then reports this to Colucci who straightens outthe matter.As to Colucci's time in the chassis departmentHallowich testified that the plant superintendent spent "anhour,2 hours, sir,coming and going."2.Donald Cochran and David HallowichCochran and David Hallowich share responsibility for op-eration of the Company's service department. The servicedepartment,employing some 15 persons,handles the repairsof damaged trailers rather than the manufacture of newproducts.The service department is physically separatedfrom the rest of the plant by a wall. Cochran and DavidHallowich each spend a week in turn supervising the opera-tions of the service department.Edward Callahan crediblytestified that during the week Cochran or David Hallowichrun the department they do not perform any productionwork. During that week they walk through the departmentseeing that the work is being properly performed,assigningtasks, inspecting the work,and keeping the men on their job.Callahan testified that if he had trouble on the job he wouldconsult with either Cochran or David Hallowich, whoeverwas on duty that week, that he had been told a number oftimes by the supervisor of the week to do work over, and thathe had been shifted around to jobs in the department justabout every day by the supervisor on duty. Further,Callahantestified that the supervisor on duty talks to employees aboutsafety conditions and corrects the way employees use piecesof equipment.Callahan has been asked to work overtime byDavid Hallowich, Cochran, and on occasions by AnthonyMarinelli. As to other supervision in the service departmentCallahan testified that Plant Superintendent Colucci spendsperhaps 15 or 20 minutes a day in the department,walkingthrough;Joseph Marinelli is in the department perhaps 1hour in the day; Anthony Marinelli is present for about anequal amount of time, and,Marinelli, Sr., is in and out of thedepartment during the day for a total of perhaps an hour oftime.Cochran and David Hallowich share a desk which they useto write work orders and,Callahan testified,he has seen thetwo handling timecards.Neither Cochran nor David Hallowich testified.3.Frank DuBoisDuBois is assigned to the fabrication department whichproduces parts for use in the other sections of the plant.Constant Evanoski testified that DuBois directs the em-ployees in the fabrication department as to the work to bedone,assigns work to them, corrects improperly performedwork, shows the employees how to properly perform theirtasks, and reprimands employees who are slacking up on thejob. Evanoski testified-that it was usual for DuBois to ask themen if they would stay to do overtime Evanoski estimatedthat DuBois spent 90 percent of his time in physical work. CITY WELDING & MANUFACTURING COMPANYDuBois did not testify.4.William ForkeyForkey is assigned to the chassis department. EmployeesWilliam Summerville and Frank Genareo testified that workwas assigned and checked by Forkey and that they wouldtake any problems on the job to Forkey. Genareo testifiedthat on occasion he has been told by Forkey to get movingor to get back to work. Further, Genareo has been shifted byForkey from job to job within the department. Summervilleand Genareo agreed that Forkey performs little productionwork during the day, an hour at the most. As to other super-vision in the department the two employees agreed that PlantSuperintendent Colucci spent no more than one-half hour aday in the chassis department and that Marinelli, Sr., and histwo sons spend little time there.William Forkey did not testify.5.Patsy CircelliCircelli is assigned to the body department. Albert Lengyeltestified that the employees received their jobassignmentsfrom Circelli in the morning and that he reassigned themduring the day if they ran out on work. Circelli checks thework and on occasion has told Lengyel to redo work he hasperformed. Lengyel testified that if he has a problem on thejob he goes to Circelli; that Circelli has told employees to stopkidding around and to get back to work; that he has beenasked by Circelli to work overtime; and that he has seenCircelli initial a timecard when an employee failed to punchthe card at the timeclock. Lengyel testified that Circelli worksperhaps 1 hour out of the day at production tasks.Circelli testified that he is a welder, fitter, and helper in thebody department who works with tools all day. Circelli clocksin at the timeclock, is paid $3.45 per hour, has never givena raise to an employee, does not have authority to grant a payraise,has never hired nor fired, and does not have authorityto do so.Circelli was asked if he had ever been told he had a job titleand answered that he was just a worker. Subsequently Circellistated, "I'm like a keyman-." It later developed that Circellihad first heard the term "keyman" in consultation with Re-spondent's counsel the morning of his appearance as a wit-nessin this proceeding.Circelli testified that he does not run the department butifmen have finished their jobs they ask him what to do andhe tells them what they should be working on. Circelli statedthat no one had ever refused to do what he had told them todo.General TestimonyAs earlier noted Company President Joseph Marinellistated that the eight putative foremen all were possessed ofthe same authority over the employees in their respectivedepartments.Constant Evanoski testified that, at the time elections wereconducted to select representatives to the Employees Griev-ance Committee, Edward Hallowich who was running theelection stated that everyone was eligible to vote except theforemen. Hallowich did not vote.' Employee Timothy Burnstestified that Cochran and David Hallowich were presentduring the election but did not vote. During the wage negotia-tions between the Committee and Joseph Marinelli the fore-men'swage was raised to $3.45 but, Evanoski testified, this'Edward Hallowich, who testified subsequent to Evanoski's appearancein these proceedings, did not allude to the election and did not controvertEvanoski's testimony.127rate was set by the company president and it was not theCommittee's job to negotiate for the foremen. This wage rateapplied to the eightnamedalleged foremen.Joseph Marinelli testified at length concerning the dutiesand status of the eight named individuals. Joseph Marinelliwas atotally incredible witness.Basedon my observation ofhis demeanor while testifying, the contradictions between histestimony and the sworn statement he had given prior to trial,and the inconsistencies in his testimony, I credit Joseph Mari-nelli only to the extent that specific statements made by himare corroborated by other credited witnesses. However, cer-tain statements by JosephMarinelli aresignificant in deter-mining the status of the alleged foremen because they in effectconstituteadmissionsagainst interest. Thus,Marinelli tes-tified that Circelli is the "job supervisor" in the body depart-ment, DuBois "more or less" heads up the parts departmentand the men go to DuBois, and in the service departmentCochran and David Hallowich share the duties and place themen and take care of work orders. Marinelli stated that whena man in the department is finished with his job the "keyman"can tell him to do another job. On the subject of wage in-creases for the employees Marinelli first testified that when a"keyman" feels that an individual should have a raise he willtellMarinelli.However, Marinelli stated this was just asuggestion and he determines whether the raise should begiven. Shown his affidavit whichreadsin pertinent part, "Ifthe key man says the man is ready for a raise, I take his wordfor it."Marinelli then stated, "I take his word for it; butmaybe not at that particular time do I then give them theraise."Marinelli testified that the keymen try to discipline theemployees and can move the men from place to place in theirdepartment.Keymen are paid $3.45 per hour whileproduction and maintenance employees are paid within arange from $2.35 to a top of $3.25 per hour. The plant areais about 60,000 square feet with a total employment of ap-proximately 85.Marinelli insisted that Colucci, the plantsuperintendent, is "absolutely" the only one in charge.ConclusionsAll things considered, I find that the eight named individu-als8 are supervisors within the meaning of the Act. It has beenheld that "the possession of any one of the authorities listedin § 2(11) [of the Act] places the employee invested with thisauthority in the supervisoryclass"for that "section is to beinterpreted in the disjunctive."' Based upon employee andkeymen testimony and Joseph Marinelli's admissions, it isclear that the keymen have authority to transfer and assignemployees, can effectively recommend wage increases, andcan discipline employees or effectively recommend such ac-tion. If Marinelli's testimony that only Colucci is a plantsupervisor is to be believed, Respondent's plant employingsome 85 persons is operated with only 1 supervisor. I cannotcredit Respondent's position that a multidepartment plant of60,000 square feet, with one department, the service depart-ment, physically separated from the general area by a wall,operates without on-the-scene supervision supplied by thekeymen. Moreover, Respondent's action in barring the key-See fn. 5.Ohio Power Company v. N.L.R.B.,176 F.2d 385, 387 (C.A 6), cert.denied 338 U.S. 899. Sec. 2(11) of the Act provides:The term "supervisor" means any individual having authority, in theinterest of the employer, to hire, transfer, suspend, lay off, recall, pro-mote, discharge, assign, reward, or discipline other employees, or re-sponsibly to direct them, or adjust their grievances, or effectively torecommend such action, if in connection with the foregoing the exer-cise of such authority is not of a merely routine or clerical nature, butrequires the use of independent judgment 128DECISIONSOF NATIONALLABOR RELATIONS BOARDmen from voting in the election for employee representativesto the Committee is evidence of the Company's recognitionthat the keymen are foremen and not simply employees. Ad-ditionally,the keymen are paid 25 cents more than the high-est paid employees,the wage rate for keymen was not asubject for negotiation between Marinelli and the Committeerepresenting the employees, and certain of the keymen dolittle or no production work.Walker-Roemer Dairies, Inc.,186 NLRB No. 66.I find therfore that at the time of the Union's demand forrecognition there were 53 employees in the bargaining unit."B.The Union's Organizing CampaignThe Union's organizing campaign among Respondent'semployees commenced on or about January 29, when PaulHarcar,the Union's business representative, contacted Ed-ward Callahan, a company employee, in response to Cal-lahan's inquiries about organizing directed to a union official.Harcar met with Callahan at the latter's home that eveningand after a discussion about employee interest in organizingHarcar suggested that Callahan compile a list of employeenames and addresses to be used in a union mailing. Harcarleft a union authorization card and some union literature withCallahan that evening. Callahan and Harcar met for a secondtime at Callahan's home on or about February 3. At that timeCallahan had compiled a partial list of the employees, some15 names, and told Harcar that he would have a list contain-ing a majority of the names within a few days. On February5,Callahan gave Harcar a fairly complete list of employeenames and addresses and that evening Harcar mailed toabout 35 employees a packet containing a letter from theUnion,a union authorization card, a postpaid return en-velope, and a piece of organizing literature.The following day, February 6, Respondent launched acampaign to induce the employees to turn into the Companythe authorization cards they had received from the Union.At the hearing the parties entered into the following stipu-lation:On February 6 and 7, 1970, Harry Colucci, plantsuperintendent, during working hours called a substan-tial number of employees to the plant office and thereasked the employees to give him authorization cardsreceived from the Union.Among the employees who testified that they had been thusapproached to give their authorization cards to the Companywere William Korab, Curtis Crill, Randall Rubeis, ConstantEvanoski, Frank Genareo, and Edward Callahan.After quitting time on February 6, Callahan called Harcarto say that he had been discharged.On February 11, Harcar and Owen Muffler met employeesAlbert Lengyel and Ed Bucker outside Callahan's home. Atthat time Lengyel gave Harcar authorization cards signed byLouis Napolitano and Michele Schettino and arrangementswere made for a meeting to be held in Harcar's office thatevening.Nine employees attended the meeting." AfterMuffler gave a talk on the history of the Union and a generaldiscussion of conditions at City Welding and employee inter-est in union representation, most, if not all, at the meetingexpresseda willingnessto solicit for the Union. Harcar toldthe men assembled that once a majority of the employees hadsigned union cards he would so notify the Company andrequest recognition through a card check. Harcar explainedthe operation of a card check stating that an impartial thirdLoSee Appendix A.11Lengyel, Ed Bucker, Clair Catterson, William Summerville, JamesBurke, James DeRosa, John Widelko, and Curtis Cn11party such as a clergyman or a Federal or state mediatorwould check the cardsagainst a listof employees submittedby the Company to determine whether the Union had amajority. Curtis Crill testified that at this February 11 meet-ing only a card check was discussed and there was no mentionof an election.On February 26 the Union handbilled the company plantat quitting time. Leaflets were distributed by Harcar, Muffler,Lengyel, Callahan, and Earl Nyman, president of a unionlocal lodge.While the handbilling was taking place JosephMarinelli, company president,Harry Colucci,plant superm-tendent, and Johnson, a company salesman, stayed outsidethe plant watching the handbilling and the employees leavingthe plant.On June 17 employees William Summerville, Robert Jones,and Anthony Fundoots came to Harcar's office. At that timeSummerville gave to Harcar 11 or 12 signed authorizationcards. Based upon his impression of the composition of thebargaining unit Harcar believed that these additional cardsgave the Union majority status and on June 19, by certifiedmail, Harcar sent a demand for recognition. The return re-ceipt for this certified demand for recognition was dated June20 and signed by Joseph Marinelli.C.The Discharge of Edward CallahanCallahan was first employed by the Respondent for about5 years before, leaving in November 1968 for a better job.Callahan returned to Respondent's employ on May 12, 1969,after a conversation with Joseph Marinelli in which Marinelliasked if Callahan wished to return to City Welding. Callahanreplied that he would return if given a substantial raise. Mari-nelli agreed to pay Callahan $3 an hour and restore all of hisprior seniority.At Christmas time 1969, Marinelli loaned Callahan $100without interest. In January 1970 Callahan received a 10-cent-per-hour wage increase.In late January Callahan wasgiven a 3-day layoff for failing to report in that he was outsick.Late in January Callahan initiated the Union's organizingcampaign,held several meetings with Harcar,the Union'srepresentative, and compiled, with the assistance of AlbertLengyel and James Burke, the list of names and addressesused for the Union's February 5 mailing of campaign litera-ture and authorization cards. On February 5 Callahan signeda unionauthorization card. This was the second card thatCallahan signed, something having gone awry with the firstcard he signed.On February 6 Callahan was about 1 hour late for work.When Plant Superintendent Colucci asked if Callahan hadbeen late and the latter replied that he had, Colucci laughedand said, "You'll never change." Callahan explained toColucci thathis lateness was causedby trouble with histruck. izAs noted above, on February 6, Respondentengaged in amajor effort to induce the employees to turn in to the Com-pany the Union authorization cards which had been mailedto them. Employee Frank Genareo testified that when, onFebruary 6, Colucci asked if Genareo had received a unioncard the plant superintendent also inquired as to whetheranyone had asked for Genareo's name and address. Genareotestified that Colucci then asked, "Did Eddie Callahan sayanything to you?"" Colucci did not testify in these proceedings and Callahan's testimonyas to his conversation with Colucci stands unrebutted, as does any testimonyreferred to in this Decision which concerns Colucci's activities. CITY WELDING & MANUFACTURING COMPANY129About 3:15 p.m. on February 6, Callahan was called to theparts office. There Colucci, with Service Department Fore-men Donald Cochran and David Hallowich present, showedCallahan the Union'smailingand asked if Callahan wasfamiliar with it.When Callahan said he was not Colucciasked that he read the material. Colucci explained that themailing was to organize a union at City Welding and that aunion was not needed there, the people were happy withoutone. Colucci asked Callahan to give him a card if one wasreceived in the mail. Callahan said that he would. The plantsuperintendent then asked if Callahan knew anything aboutthe mailing and the latter denied any knowledge.About 3:45 p.m. while Callahan was working under atrailer, he was approached by Joseph Marinelli and Colucci.Marinelli asked if Callahan had anything to do with theUnion's organizing effort. When Callahan denied knowledgeof the campaign Marinelli said, "Well, you're a liar. I havetwo guys who says you were gettingnamesand addresses."At that point Callahan admitted his activity and the companypresident stated that he had to let Callahan go. When Calla-han stated that he would fight the discharge Marinelli said hewas not firing Callahan because he was trying to get theUnion in but because he had reported late for work thatmorning. Marinelli, Colucci, and Callahan then engaged in adiscussion of shop conditions for about 15 or 20 minutesduring which talk Marinelli asked why Callahan wanted tobring the Union into the plant. After Marinelli left the groupColucci offered to talk to Marinelli in an effort to havepremium payments continued on Callahan's hospitalizationinsurance, so that benefits could be obtained when the babythe Callahans were expecting was born, if Callahan would tellHarcar to "lay off this union stuff.""On February 12 Joseph Marinelli told Lengyel and LarryMarshall of his $100 loan to Callahan and stated that Calla-han had turned around and stabbed him in the back. Mari-nelli repeated the "stab in the back" phrase while discussingCallahan with Harcar on February 23 and June 22. Marinelliadded that "no maggot like Ed Callahan [was] going to runhis business." On February 23 Marinelli told Harcar that themajority of his employees did not want aunionand that itwas only the lazy ones who didn't want to work, in whichnumber he included Callahan, who wanted a union.Callahan participated in the February 26 handbilling of thecompany plant. In March Callahan met Joseph Marinelli atwhich time Marinelli said that he had been planning to callCallahan back but that Callahan was still making trouble forMarinelli. Also in March Callahan had a conversation withColucci in which Colucci stated that he thought he could getCallahan back to work at City Welding. When Callahanexpressed the opinion that he should be paid for the time hewas off Colucci said that he would never get that. Callahanstated that he would be glad to go back to work for theCompany." This account of Callahan's discharge interview is based upon his cred-ited testimony Colucci did not testify. Marinelli, whom I credit only whencorroborated by a credited witness, claimed that Callahan had the worstrecord of all of Respondent's employees, that he had been warned consist-ently about being late for work, a condition which had persisted from"whenever he started there," and that Callahan had been accused of takingequipment from the shop. Additionally, Marinelli sought to connect Calla-han with the slashing of seats and tires of employees' cars. It later developedthat this last incident had occurred prior to Christmas 1969 and was in noway connected with the Union's organizing campaign, and that there wasno evidence connecting Callahan with the incident. Marinelli claimed thathe had been talking to Colucci for probably a month about dischargingCallahan The discharge took place on February 6. Callahan received a wageincrease on January 10Callahan was reemployed by the Company on August 12.At thattime, in lurid language,Marinelli expressed the opin-ion that Callahan had a lot of nerve returning to Respond-ent's employ and warned that with the first mistake on Cal-lahan's part he would be discharged again.On August 21 Marinelli asked Callahan how many menhad attended a union meeting held the night before. Callahanrefused to give Marinelli the desired information.14I find that the Respondent violated Section 8(a)(3) of theAct by itsdischarge of Callahan on February 6. Colucci'squestion to Genareo on that day indicated that Respondenthad information that Callahan had been compiling the list ofnames and addresses for the Union.Further,Marinelli in thedischarge interview stated clearly that he knew of Callahan'sinvolvement in the organizational campaign and the dis-charge was effectuated immediately upon Callahan's admis-sion of his involvement.Itwas only after Callahan indicatedthat he would fight the discharge that Marinelli switched thegrounds for termination to Callahan's tardiness in reportingfor work.Callahan admittedly had a record for lateness butthis did not preclude the Company from rehiring him in May1969 at a substantial raise in pay or from granting him a wageincrease in January 1970. It was only after Callahan took thelead in contacting the Union and openly assisting the Unionthat he was discharged on February 6 in the context of Re-spondent's unlawful reaction to the Union'smailing of cam-paign literature and authorization cards.D. OtherActs of Interference,Coercion,and RestraintAs well as engaging in a campaign to induce its employeesto turn in to it the union authorization cards, the Company'sreaction to the Union's organizing campaign led to otherviolationsof the Act.Thus, on February 6, Joseph Marinelli asked ConstantEvanoski if he knew who had started the union campaign andwho was behind the organizing effort.During the afternoon of February 11 Walter Korab wasapproached by Joseph Marinelli, Colucci,and Marinelli, Sr.Joe Marinelli asked if Korab had anything to do with theUnion.Korab replied that anything he did was his own busi-ness.Marinelli,Sr., agreed and the three left. Later thatafternoon the three again came to Korab.Joe Marinelli saidthat Korab had been doing a wonderful job and that Colucciand Marinelli, Sr., agreed.Marinelli said that he had dis-charged Lengyel and Catterson becausetheywere talkingunion"and he asked Korab to keep his nose clean becauseMarinelli had enough trouble and didn't want any more.After workon February 13 Colucci told Korab that he wouldhate to lose him because he was a good worker and advisedKorab to keep his nose clean.William Summerville testified that on or about February 13Marinelli,Sr.,asked if Summerville had been to a unionmeeting and if he knew when the next one would be held.Marinelli, Sr., told Summerville to keep his nose clean andnot to bother with the Union.Thatsame day Joseph Mari-nelli and Colucci called Summerville aside and said'that hehad been to a union meeting the night before. When Summer-ville admitted that he had attended the session they told himto keep his nose clean and to stay away from union activity.Later that day AnthonyMarinelli, Jr., came to Summervillewith the same advice.About 2:30p.m. on February 13, Jo-" I find that Marinelli's question to Callahan not only constituted unlaw-ful interrogation as to protected employee activity, but as well it created animpression of surveillance of protected activity." Lengyel and Catterson were discharged during the morning of Febru-ary 13. 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDseph Marinelliand Colucciagain came to Summerville. Mari-nelli was excited. The company president said he was sick andtired of the union talk in the shop and that if he had to hewould start at the top and fire the first 20 men. Marinelli saidthat if it came to it he would close the plant doors. Duringthis conversation Colucci turned to employee Bucker andsaid, "You'd better get out of here, Eddie, and keep your nosecleanor you'll be out the door."James Burke was approached by Colucci and Joseph Mari-nelli on February 13 and asked if he had attended the unionmeeting the night before.When Burke denied that he hadbeen there they said that he was lying and that they knew hewas there. They told Burke thatsomeonehad told them thatBurke had attendedthe meeting,who else had been there, andwhat had been said and done at themeeting.After Burkerepeated that he had not attendeda meetingthe night before,Colucci asked abouta meetingon the previous day. Burkeadmitted attending that meeting. Marinelli then said that hecould start at the top and lay off 20 men because work wasslow. That same day, Michael Pietro, the purchasing agent,told Burke that he had heard that Burke had attended theunion meeting, adding, "You know, if the Union gets in, we'dhave to classify you as a laborer. A laborer gets $2.20 anhour."Edward Bucker was told by Colucci and Joseph Marinellion February 13 that if the Unioncamein they would cut backon the hours of work, make it rougher on the employees, andmight even close the plant.When Clair Catterson was returned to work on February16 Joseph Marinelli asked if Catterson had signed a unioncard.When Catterson admitted that he had, Marinelli askedCatterson to bring the card in. Marinelli said that he knewwhat was going on with respect to union meetings.Marinelliadded that he could not operate with a union and would shutthe doors.On February 16 Colucci told James Burke that if the Unioncame in Burke would be reclassified as a laborer at $2.45 perhour. That same day Joseph Marinelli repeated to Burke thestatement that Marinelli could start at the top and lay off 20men if he wished to do so.On February 19 Colucci came to Burke in the parts roomand told the employee that he knew where Burke was sup-posed to go that day and for his own sake Burke had betternot go. When Burke asked what Colucci meant, the plantsuperintendent replied,"I know there's a meeting today, soyou'd better not be down there."During the evening of February 20 Marinelli called Sum-merville at his home and asked him to refrain from unionactivity and to stay on Marinelli's side. Summerville said thathe would.The foregoing recitation of events is based on the uncon-troverted and credited testimony of the employees involved.By the foregoing acts I find that the Respondent created theimpression of surveillanceof theemployees' union activites;threatened plant closure if the Union's organizing campaignsucceeded; threatened the employees with loss of employ-ment and reduction of wages if they selected the Union astheir bargaining representative;interrogated employees con-cerning their own union activities and those of fellow em-ployees; and asked that employees disavow the Union, all inviolation of Section 8(a)(1) of the Act.E.The Discharge of Albert Lengyel16Lengyel was employed by Respondent as a welder fromSeptember 9, 1960, until his discharge on February 13, 1970.Over the course of his employment Lengyel received severalwage increases, the last before his discharge, 10 cents perhour, coming in either December 1969 or January 1970.A day or two after Lengyel first learned of the Union'sorganizing campaign during a conversation with Callahan,Callahan asked him to help gather names and addresses ofemployeesfor a union mailing. Lengyel secured about four orfive mailing addresses and passed them on to Callahan.During the afternoon of February 6 Lengyel, together withMariano Simeone, Clair Catterson, and Donald Marcarella,was called to Michael Pietro's office, shown a union card andunion literature, and asked if that material had been receivedin the mail. The assembled employees were told that someemployees were trying to start a union and "he" didn't wantit.The following day Plant Superintendent Colucci ap-proached Lengyel at work and asked if he had received hiscard in the mail. Lengyel answered that he had not andColucci walked on.After a conversation with Harcar, Lengyel advised some ofthe employees that they could turn in to the Company theauthorization cards they had received in the mail and thatthey would be given replacement cards if they wished.Lengyelsigned a unioncard on February 9.On or about February 11 Lengyel gave a number of author-ization cards to employees Ed Bucker and Louis Napolitano.When Lengyel received some signed cards from Napolitano,he went to Callahan's home to turn in the cards. It was onthis occasion that Lengyel met Harcar and Union Represent-ativeMuffler, and the union meeting held that evening inHarcar's office was arranged. Lengyel made a number oftelephone calls to get men to that meeting.The following day, February 12, Lengyel, together withemployee Larry Marshall, was called to Joseph Marinelli'soffice. Joseph Marinelli told the employees that there was alot of trouble in the shop and that they didn't want it. Mari-nelli spoke of company treatment of the employees and toldthe men that he had loaned Callahan $100 and that Callahanhad then turned around and stabbed him in the back. Mari-nelli asked if they knew anything about a union meeting thatnight and asked them to come in and let Respondent knowif they heard anything in the shop. Before they left, Marinellitold Lengyel and Marshall that they were good workers andhad not caused any trouble.Shortly after 10 a.m. on February 13, Marinelli andColuccicameto the trailer where Lengyel and Catterson wereworking.Marinelli told Lengyel and Catterson that he wasforced to let them go because of a slowdown in production,claiming that the yard was full of work. Catterson testifiedthat there was plenty of work to do at that time. The twoemployees were told to leave at once and Colucci stayed withCatterson and Marinelli accompanied Lengyel until the menhad left the plant. Lengyel and Catterson were the only em-ployees terminated.About 11 p.m. on Sunday, February 15, Joseph Marinellicalled Catterson at home. The company president said thathe had been given false information, that he was sorry about"the whole circumstances," and that he would like Cattersonto return to work. Catterson refused to return unless he re-ceived the $3 per hour he had been promised when firstemployed. Catterson got the $3. In this telephone conversa-tionMarinelli said that he wanted no more union talk or16Unless otherwise noted the facts as to Lengyel's case are based on hislargely unrebutted and credited testimony. CITY WELDING & MANUFACTURING COMPANY131activity and there was a verbal agreement between Marinelliand Catterson that the latter would refrain from such activityif he returned to work."Marinelli testified that he discharged Lengyel because Len-gyel was roaming around from department to department oncompany time. Marinelli could not recall when it was thatColucci had told him about Lengyel's wandering through theplant or whether he had spoken to Lengyel about the matterbefore the discharge.Marinelli testified that he wasn't surewhether Lengyel had engaged in union activity. However, inhis pretrial affidavit Marinelli stated that he laid off Lengyeland Catterson because he "had heard from some now forgot-ten employees that both these had talked union and passedcards on company time and also because business was slow.Iwaslater told that Catterson had not been involved oncompany time and I called him back."Keyman Patsy Circelli, called as a witness by Respondent,testified that Lengyel is in his department, that during theprevious year no one in the department had spent a lot of timewandering around the factory rather than staying on the job,and that Lengyel did not spend more time wandering aroundthe plant than did other employees.Thus, Circelli, Respondnet'switness,gives the lie to theCompany's proffered reason for Lengyel's discharge. Undis-turbed, however, is the fact that prior to his discharge Re-spondent was aware of Lengyel's unionactivity. "In the con-text of respondent's antiunionanimus ...the inference ... ofdiscriminatory motivationis sustainedand is buttressed bythe fact that the explanation of the layoffs failed to standunder scrutiny."N.L.R.B. v. Griggs Equipment, Inc.,307F.2d 275, 278 (C.A.5);N.L.R.B. v. Bird Machine Company,161 F.2d 589, 592 (C.A. 1). In the context of Respondent'santiunioncampaign, its efforts to ascertain the identity of theemployees involved in the mailing of the Union'smaterialsand theunion meetingof February 11, Marinelli's acknowl-edgment of the Company's awarenessof Lengyel's union ac-tivity, the reemployment of Catterson on February 15 whenRespondent was disabused of "false information" and thedeal that Catterson would refrain from union activity if hewas returned to work, and the failure of Respondent's expla-nation for Lengyel's termination to stand up under scrutiny,I find that the Company violated Section 8(a)(3) and (1) ofthe Act by its discharge of Lengyel on February 13.F.The Events of dune 22On June 19, following receipt of a number of authorizationcards which he concluded had given the Union majoritystatus,Harcar demanded recognition from the Company.This notice went by certified mail and the return receipt,dated June 20, was signed by Joseph Marinelli.On June 22 Marinelli went from department to departmentasking the men if they had heard anything about the Unionand union cards. Among those questioned were Clair Catter-son and Tony Fundoots.11 William Summerville testified thatMarinellicameto him at or about 11:30a.m. andasked ifSummerville had heard anything about the Union or if he hadseen any cards being signed in the shop. Marinelli told FrankGenareo that he had cards in the office and that he wantedGenareo tosignone.Marinelli explained that these cardswere for him and not for the Union. Genareo testified thatMarinelli left him and spoke to other employees.1'The foregoing account of the circumstances surrounding Catterson'sreemployment on February 15 is based on Catterson's unrebutted and cred-ited testimony11Testimony of Catterson.At lunch on June 22 a group of employees, including Wal-terKdr'ab, Robert Jones,William Summerville, and ClairCatterson, discussed the situation in the shop. Korab was ofthe opinion that the men were acting like a bunch of kids andsuggested that when they returned to work a group go in andtalk to Joe Marinelli. Pursuant to Korab's suggestion the fourmen went to Marinelli's office following lunch. Jones actingas spokesman told Marinelli that a majority of the men hadsigned cards for the Union and told the company presidentthat they wanted to discuss this with him." Marinelli told themen to forget about the Union, that there would be no unionin his shop, he would run the shop his way, and before a unioncame in he would close the plant doors.Korab testified that the walkout June 22 came after he sawMarinelli walking through the shop following his meetingwith the four employees. Korab told Summerville that heintended to walk out; the two clocked out and with about 20other men who joined them walked to a parking lot across thestreet from the plant.Marinelli came to the parking lot and as he was askingwhere their majority was another 25 to 30 men left the plantand joined the strikers. A discussion followed between Mari-nelli,who had been joined by Colucci, Korab, and the otherstrikers.Marinelli suggested that he post some proposals onthe bulletin board and that the men could vote on what theywanted. Among the matters that would be posted and whichwere discussed on the parking lot at this point were a pensionplan, compulsory Saturday overtime,timeand a half after 8hours of work in a day, and wages. Catterson recalled thatMarinelli said the men could get a committee or some kindof an organization. Korab stated that he didn't think thingswere being done right and that he thought the men shouldhave someone there to represent them, suggesting that Har-car be called. Marinelli told Korab to forget about the Union.While this general discussionwas goingon Harcar wascalled and he asked that the men go to a hall adjacent to theplant and that he would meet with them there.Harcar met with the employees on the parking lot of theC & A Hall next to the company plant. Harcar read to themen the letter demanding recognition which he had mailedon June 19 and told the men that he did not think the walkoutwas the best course of action because Marinelli had not yetreplied to the demand. Harcar advised the men to go back towork. Some employees said that they had all been fired, butHarcar told them to report to Marinelli that they were readyto go back to work.Somemen signed union authorization cards during themeeting on the C & A parking lot.When the men arrived at the plant entrace they were metby Marinelli, his father, Colucci, two companysalesmen, andthe Hallowich brothers.Marinelli wastelling the men to lineup in two places depending on whether they were for him orthe Union when Harcar interrupted. Harcar asked if Mari-nelli had received the Union's demand for recognition andwhether he wouldagreeto a card check. Marinelli repliedthat he would notagreeto a card check, that he felt like firingall the employees who had walked out, and that the men hadno right to walk out. Harcar agreed that the walkout proba-bly wouldn't solve anything but that the men should be re-turned to work. A discussion followed in which Marinellirestated his position on recognizing the Union, his intentionto close the plant first, and hisfeelingthat the plant hadgrown toolargeand that he could make more money with lessmen. Marinelli stated that those who had led the walkoutwere fired, naming Korab, Jones,Summerville,Catterson,11Marinelli corroborated the account of this meeting in his office astestifiedto byKorab, Catterson,and Summerville. 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Genareo.After Harcar and Marinelli argued about thefiring of these men Korab joined in saying that there was nouse "standing out here and arguing like a bunch of jackasses."Korab asked that Marinelli either let the men go back to workand talk to their representatives or else send the men home.At that point Johnson,a company salesman,took Marinelliaside and after they had spoken Marinelli said that all themen could go back to work,that he needed time to think andwould contact Harcar later.The men went into work andHarcar left about 3:30 p.m. During the discussion betweenHarcar and Marinelli the men were standing around them ina semicircle.After the men were back in the shop Colucci called themto the lower end of the shop,saying that Joe Marinelli wantedto talk to them.20Instead of Marinelli,Salesman Johnsonaddressed the employees.Johnson told the employees of hismany years of experience with unions.He told the men thatthe Company was the only place in town that permitted itsemployees to work as many hours as they wished and that ifthe Union came in Marinelli might have to lay off men or cutthe hours.Johnson pointed out that many of the men werein debt with bills to pay and that if the Union came in andthere was a strike they could lose everything they had workedso hard to get. Curtis Crill testified that after Johnson spokeMarinelli told the employees to get three men to representthem on a Grievance Committee and that they could havea vote the next day.About 4 p.m. on June 22 Catterson heard that there wouldbe a vote before the men went home that day and that theywere not to clock out.Some 40 minutes after he had left City Welding Harcarreceived a call from Joe Marinelli.The company presidentsaid that he wanted an election at quitting time and askedHarcar to come out to the plant. Harcar agreed to come tothe plant but did not go along with the idea of an electionthen.When Harcar arrived at the plant he found the em-ployees lined up at the door.Marinelli told Harcar that themen were all ready to vote.Harcar said he wanted to discussthe matter with Marinelli.The two went to Marinelli's officewhere they were joined by Colucci and Marinelli, Sr. Harcaragain asked Marinelli to agree to a card check,adding thatif the Union had a majority they could probably reach anagreement without a work stoppage. At Marinelli's requestHarcar read to him the Union'smodel recognition agreementform.Marinelli insisted on an election but Harcar demurred,asking at this point who Marinelli intended to have vote insuch an election.Marinelli replied"all of the employees,"agreeing to exclude the office workers but insisting thatColucci was the only supervisor in the plant and that thekeymen were eligible to vote. Marinelli explained that themen would vote by signing one of two pieces of paper. Oneof the sheets would be headed by Marinelli's name, the otherby Harcar's.Harcar replied that this was not a secret ballotand that he could not agree to any vote on those terms.At this point Ed Hallowich came in and said that theemployees wanted to go home if they were not going to vote.Marinelli told Hallowich to tell the employees that therewould be no vote that day. Harcar asked to speak to theemployees before they left.Harcar told the employees that there was not going to bean election that day and that if there ever was to be an electionin the plant it would be conducted by the NLRB with priornotice to the employees,a secret ballot in a closed votingbooth,and that Harcar would not be permitted on the prem-ises during the balloting. The union agent advised the men to20Curtis Crill was told to go to this meeting by Ed Hallowichgo home and to report for work at their regular time the nextmorning.During the evening of June 22 Harcar received calls fromKorab, Catterson,Summerville,and Jones advising him thatthey had been discharged by Marinelli for agitating a strikeand instigating a walkout at the plant.Korab testified that Marinelli called him about 10:45 p.m.and said that he would have to let Korab go. When Korabasked why, Marinelli replied, "Walt, you know you're one ofthe instigators that caused this wildcat strike-this walkoutand I'm afraid I'm going to have to let you go."Catterson was called about the same time and when heasked why he was being fired Marinelli replied that it was forinstigating a walkout. Summerville was told by Marinelli thathe was fired for instigating a wildcat strike and for wantingto organize a union at City Welding.Harcar called Marinelli about midnight and asked him toreconsider his discharge of the four employees.Harcarpointed out that all the employees had participated in thewalkout and that the discharges would only lead to moredisruption.Marinelli insisted that he had chosen the courseof action he wished to follow,that he would reconsider basedon Harcar's request,but that he thought the actions wouldstand.At the hearing the Company admitted that the employeeswere discharged because they engaged in a work stoppage orstrike. The cases are legion that participation in a work stop-page or strike is a protected concerted activity and that dis-charge for such action is a violation of the Act.21 The walkouton June 22 came about,in Curtis Crill's words,because he"thought by doing so, we could get recognition for a cardcheck for the Union."The discharge of Korab, Summerville,Catterson,and Jones on June 22 because they instigated andparticipated in the strike violated Section 8(a)(3) and (1) ofthe Act.22G. The Events of June 23Following the call from Marinelli advising him that he hadbeen discharged,William Summerville called Randy Rubeisand asked that Rubeis not go into work the next morninguntil the four discharged employees were also permitted towork.Rubeis agreed to do so.The next morning, June 23, the four dischargees,joined bya number of other employees,picketed the plant with home-made signs.Among the slogans on the placards were: "CityWelding will not recognize the Union"and "Let's all bebrothers and join the Union."After a time all but eight men,the four dischargees and Randy Rubeis, Joe Todd, DonaldMacarella, and Frank Genareo, went into work in the plant.Paul Harcar was there at Catterson's request to be a witnesswhen Catterson asked Marinelli to repeat the reasons for theterminations.Catterson and Harcar spoke to Marinelli and asked him torepeat what he had said on the telephone the night before.Marinelli stated,"I told you that you were being fired foragitating and instigating a walkout at the plant yesterday."Catterson denied having been one of the leaders in the walk-out although he had joined the demonstration.Marinelli re-plied,"I knew you guys was going to make a mistake andthat's what I was waiting on. You made your mistake whenyou walked out that door." Marinelli then pointed across thestreet and said that the men there were fired."See Sec. 13 of the Act.12SeeHartford Fazence Company,183 NLRB No. 42 CITY WELDING & MANUFACTURING COMPANY133Marinellitestified that six or eight of the men stood out inthe street and he replaced them with other men in the shop.As with the four employees discharged on June 22, at thehearingthe Company admitted that on June 23 it had dis-charged Frank Genareo, Joseph Todd, Randy Rubeis, andDonald Macarella "because theyengaged ina work stoppageor strike." As with the Respondent's actions on June 22, Ifind that the termination of the four named employees onJune 23 was in violation of Section 8(a)(3) and (1) of the Act.H. The Employees Grievance CommitteeThe first suggestion for an employee committee came fromJoe Marinelli on June 22 during the walkout when he spoketo the men and suggested that he could post some proposalsconcerning their demands and that the employees could voteon those matters.23At the meeting of the employees in the plant called byRespondent following the return to work from the walkout,Marinelli told the employees that they should form a Griev-ance Committee by splitting the shop into three sections.Marinelli said there would be a vote the next day.24On June 23 Plant Superintendent Colucci went through thefactory arranging for the election of committeemen whichwas held during the 2:30 p.m. break. In his rounds Coluccicameto the fabrication department and said that three griev-ance men would be selected by a vote that day in the threesections into which the shop had been divided.Colucci came to the parts room and told James Burke therewould be a vote to select a three-man Grievance Committee.Burke was told to go to the flatbed department at his 2:30p.m. break to vote.In the flatbed department the voting was conducted by EdHallowich who handed each man a blank piece of paper onwhich to write his choice for committee member. Hallowichdid not vote after announcing that foremen were ineligible tocast ballots. Hallowich collected and counted the completedballots.Colucci announced the winners: Constant Evanoski, TimBurns, and Larry Marshall.JamesBurke testified that afterthe voting he observed David Hallowich, keyman in the ser-vice department, post a notice on the bulletin board signed bythe three committeemen to the effect that they would beholdinga meeting.Following the election Evanoski met with Joe Marinelliand asked what Marinelli wanted the Employees GrievanceCommittee to do. Marinelli said that they would get togetherand later that day the three committeemen met with Mari-nelli for a discussion on how the Committee was to function.Thereafter, the Committee met with Marinelli at least fivetimes and negotiated wage rates for the employees. As well,Marinelli and the Committee discussed such other matters asa pension plan, overtime, and vacations.Evanoski testified that there was no document prepareddescribing theCommittee although the committeemendefined its purposes to themen inthe plant.The Committee collected no dues and had no expenses.As to employee membership in the Committee the follow-ing exchange took place while Evanoski was testifying:Q. Are there any employees who are members of thisCommittee?1'Based onthe credited testimony of Clair Catterson and RaymondAttisano. Larry Marshall testified that employee Tony Angelo brought upthe idea of a grievance committee. I do not credit Marshall. Further, Angelotestified but did not claim to have fathered the idea.11Testimony of Attisano and Curtis Crill.A. Yes.Q. Are all the employees members of this Committee?A. Yes, they're all for it.Q. When a new employee is employed at City Weld-ing, how does he obtain membership in this GrievanceCommittee?A. He would be automatically-I don't know.-au-tomatically, you know, member.Although the Committee discussed vacations, pensions,overtime pay, and compulsory Saturday overtime, as well aswages with Marinelli, there is no evidence that there wasagreement on any issue other than wages. There is no evi-dence that a collective-bargaining agreement was ever con-summated between the Committee and Respondent.Larry Marshall testified that the Committee decided tostop holding meetings when the trial in this case came up.In a case2' where the facts were strikingly similar to thosein this proceeding the Board held:Where, as here, the Respondent-initiated Committeehad no discernible resources, collected no dues, had noconstitution or bylaws, had not consummated a collec-tive-bargaining contract, and structurally was under Re-spondent's implicit power to control its composition andto some extent control the conduct of its meetings, wefind the conclusion inescapable that Respondent domi-nated the Committee.''K & M Machine Company,162 NLRB 83, see alsoHydraulicAccessories Company,165 NLRB 864.Respondent conceded that it "promoted" the Committee butdenied that it initiated or dominated the employee representa-tive agent. It is the very fact of Respondent's initiation, pro-motion, and domination of the Committee which removesthis case from the ambit of that line of cases holding that anemployer's recognition of one of two competing labororgani-zations is a violation of Section 8(a)(2) of the Act. Here, therewas one labor organization, the Union, seeking to representthe employees. In the face of that demand the Respondentinitiated the idea of, promoted the organization of, and solelydetermined the structure and composition of the Committee.What the Respondent has done is to make "it mandatory, andin effect a condition of employment, that any collective bar-gaining that there might be must follow certain procedures,with Respondent deciding who should be the spokesmen forthe employees.... "WaltonManufacturing Company,126NLRB 697, 700, enfd. 289 F.2d 177 (C.A. 5). " ... Respond-ent violated [the Act] by imposing a committee of its owncreation upon its employees as their collective-bargainingrepresentative for any collectivebargainingwhich they mightwish to engage in, and thereby interfering with their rights toself-organization and to bargain through representatives oftheir own choosing."Walton Manufacturing, supra,701.26Tuscarora Plastics Co.,167 NLRB 1059, 1060.iiDuring the walkout on June 22 Marinelli offered to post proposalsabout various items of employment conditions, including wages After theCompany promoted and initiated the Committee it was Marinelli who deter-mined the agenda for negotiations. That wages were highon his agenda isevidenced by the short time between formation of the Committee on June23 and payment of the wage increase on July 2. During that period Marinelliasked what the Committee thought the men wanted, wages of competitiveemployers were investigated and Marinelliagreed to the wage increase.Under these circumstances it can be inferred that Respondent "was moti-vated by a desire to chill the employees' interest in union representation, andit is so found.But even assumingthat suchwas notRespondent's motiva-tion, the circumstances under whichthe ... wage increaseswere given rea-sonably tended to interfere with, restrain, and coerce employees in theexercise of their right to be represented by the Union, and therefore, theRespondent thereby engaged in further violation of Section 8(a)(1) of theAct [Footnote omitted ]"K & MMachine Company, Inc.,162 NLRB 83,92. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.The Demands for RecognitionOn June 19, by certified mail, return receipt requested,Harcar sent the following request for recognition to Respond-ent:This is to advise you that District 106 of the Interna-tional Association of Machinists and Aerospace Work-ers,AFL-CIO, represents a majority of your employeesin a bargaining unit consistingof all production andmaintenanceemployees, excluding office clerical andprofessional employees, watchmen, guards and all super-visors as defined in the National Labor Relations Act asamended. You are to consider thisa continuingrequestfor recognition as collective bargaining representativefor employees included in theunitdescribed.You are further advised that we are prepared to fur-nish proof to you, throughsome.mutually agreed onimpartial third party such as a member of the State orFederalMediation Service,aMinister,Rabbi, Priest,that we actually do, in fact, represent a majority of theemployees referred to above.In view of this we are herewith requesting recognitionand collective bargaining rights on behalf of the em-ployees as the sole and exclusive collective bargainingagency in all matters pertaining to wages, rates of pay,hours of work and all other conditions of employment.The Union is prepared to meet with you at your con-venience to discuss these matters and to negotiate a col-lective bargainingagreement.You may contact thewriter at the address listed above or by telephoning 658-8611 or 654-1334.The return receipt for this letter is dated June 22 and signedby JosephMarinelli.Twice on June 22 Harcar orally requested Marinelli toafford recognition to the Union. The first demand came afterthe men had offered to return to work but before Marinellihad agreed that they could do so. At that time Harcar askedMarinelli if he had received the Union's demand for recogn i-tion and whether he would agree to a card check. Marinellirefused to submit to a card check, restated his position onrecognizing the Union, that he would close the plant first andthat he could make more money with fewer employees.Later that same day, after Marinelli had asked Harcar toreturn to City Welding so that an election could be con-ducted, Harcar repeated his request that the Company go toa card check. At Marinelli's request Harcar read the Union'smodel recognition agreement form. Marinelli insisted on anelection and they then discussed which employees would beeligible to vote. Marinelli agreed to exclude office workers buthe and Harcar disagreed on the number and identity of theplant supervisors.I find that the Union's letter of June 19 and Harcar's oralrequests on June 22 constituted valid demands on the Com-pany for recognition and bargaining.Barney 's Supercenter,Inc.,128 NLRB 1325, enfd. 296 F.2d 91 (C.A. 3).J.The Union's MajorityAt the hearing the General Counsel introduced into evi-dence 36 cards signed by employees authorizing the Union torepresent them. The card read as follows:YES, I WANT THE IAMI, the undersigned employee of(Com-pany) authorize the International Association of Ma-chinists and Aerospace Workers (IAM) to act as mycollective bargaining agent for wages, hours and work-ing conditions. I agree that this card may be used eitherto support a demand for recognition or an NLRB elec-tion, at the discretion of the union.The Supreme CourtinN.L.R.B. v. Gissel Packing Co.,395U.S. 575, 606-607, resolved the then-existing conflict amongthe circuits in favor of approving the Board'sCumberlandrule27 as to the validity of authorization cards. As set forth bythe Court inGissel Packing28theCumberlandrule providesas follows:[I]f the card itself is unambiguous (i.e., stateson its facethat the signer authorizes the Union to represent theemployee for collective bargaining purposes and not toseek an election), it will be counted unless it is provedthat the employee was told that the card was to be usedsolelyfor the purpose of obtaining- an election.The Union's card meets the test of unambiguitystating onits face that the signer authorizes the IAM to act as hiscollective-bargaining agent for wages, hours, and workingconditions."As to certain of the cards offered in evidence to support theUnion's majority there was testimony offered, in most casesby the employee who had signed the card, as to statementsmade before or at thetimethe card was signed which might,if credited, vitiate the value of the authorization. There werea number of employees who sought to establish that theirsignatures were obtained by the solicitors' statements that thecards would be used to obtain an election and/or that theUnion had already achieved a majority. In mostinstances, asmore fully explored below, after these witnesses had fullytestified it became apparent that the facts surrounding theexecution of their authorizations did not match the eagerassertionthat the magic words "election" and "majority" hadbeen used to secure their signatures. In part I attribute theconfused state of this testimony to an honest ignorance on thepart of some of the witnesses as to the differences in factbetween an election and a card check. However, as to mostof the testimony of this nature, I am constrained to concludethat the explanation is to be found in the Court's observation"that employees are more likely than not, many months aftera card drive and in response to questions by company coun-sel, to give testimony damaging to theunion,particularlywhere company officials have previously threatened [and car-ried out] reprisals for union activity in violation of [the Act]."N.L.R.B. v. Gissel Packing Co.,395 U.S. 575, 608.Of the 36 cards received in evidence, 16 in number areunaffected by any testimony affecting their validityas unam-biguous authorizations for the Union to represent the em-ployees signing those cards. These cards were signed by:Raymond M. AttisanoAlbert LengyelEdward J. BuckerDonald F. MarcarellaJamesBurkeJerryMaggieEdward CallahanJerry PasserrelloClairM. CattersonRandall R. RubeisCurtis CrillMarianoSimeoneFrank J. GenareoWilliam L. SummervilleWalter KorabStanleyWalczakOn a chart listing the names of employees who signedunion cards," I have indicated the date on which the cardswere signed and whether each card operated as a valid desig-Cumberland Shoe Corp.,144 NLRB 1268.395 U.S 575, 584.29Although the cards in this proceeding provided that the signer agreedthat the "card may be used either to support a demand for recognition oran NLRB election, at the discretion of the union," there is no problempresented of a dual-purpose card. Following the Court's holding inGisselPackingat page 606, I find that these were "single-purpose cards, statingclearly and unambiguously on their face that the signer designated the unionas his representative."30Appendix B. CITY WELDING & MANUFACTURING COMPANYnation of the Union on the 2 days on which demands weremade, June 19 by certified mail and June 22 in Harcar'sconversations with Joe Marinelli.As to the remaining 20 cards there was testimony whichmust be evaluated before determining whether those cardsmay go to establish the Union's majority.Constant Evanoski III, Albert E. Reno,Donald Haben, and Joseph J. TuscanoHaben signed his union card on June 18. Evanoski, Reno,and Tuscano executed their union authorizations on June 19.At or about the time each was asked to sign for the Unionhe was told that the Union had already achieved majoritystatus among the employees. Thus, Haben and Reno weretold by Walter Korab that 60 percent or more of the em-ployees had already signed. Evanoski was told that a goodpercentage, more than half the people, had already signed up.Korab told Tuscano that he was trying to get the Union inand a majority of the men had signed.There is no evidence "that [the] employees ... did notwant the Union when they signed their cards, or that theyweretrickedinto signing because they thought the Unionalready was the exclusive representative even without theircards."Marie Phillips, Inc.,178 NLRB No. 53, enfd. 443F.2d 667 (C.A.D.C.). None of the four employees in any wayindicated that he had signed the card in reliance on the repre-sentation that a majority had already been secured. Thus, Ifind that there is no evidence that these union authorizationswere obtained as a result of misrepresentation and concludethat they are valid authorizations.Anthony AngeloAngelo, employed by Respondent for some 2% years andone of the most senior men in the flatbed department, signeda union card on June 18. He received the card from AnthonyFundoots. Angelo, now a member of the Employees Griev-ance Committee, who, in his own words, does "most of thetalking" and in August was the spokesman when a group ofemployees brought a petition to the Board's Regional Officeseeking an election, touched all bases in an effort to repudiatehis card. Angelo testified that he had been told that a majorityof the men had already signed and he was one of the lastunsigned; that he was fearful of what would happen if themen found out that he had not signed a card; that he thoughtthe card was for an election; that he had not read the cardbefore signing and indeed had told Fundoots that he did notwant to read it; and that he signed because he was fearful ofviolence because there had been slashing of tires and car seats.It developed that the statements concerning majority wereallegedly made to Angelo by Summerville earlier in the day.As to the violence and tire and seat slashing, the testimonyof David Duddy established that this had taken place inDecember 1969 and was unconnected with the Union's or-ganizing campaign.31However,Angelo's statement that hehad announced to Fundoots when he signed the card that hewas doing so because of the violence stands unrebutted on therecord. On the other hand, I "also note that [Angelo's] tes-timony was uncorroborated and was adduced after Respond-ent had engaged in unlawful conduct which had the inherenttendency of causing employees to believe, after having signedthe cards, that their interests would be best served by re-nouncing the Union and reestablishing themselves in Re-spondent's good graces."Marie Phillips, Inc.,178 NLRB No.53, footnote 6, enfd. 443 F.2d 667 (C.A.D.C.). In Angelo's" Joe Marinelli had attempted to connect the discharge of Callahan withthe same incidents referred to by Angelo.135case his testimony stands undisturbed, either by rebuttingwitnesses or, as was true in the case of a number of employees,by inconsistencies in his own account of the event. Accord-ingly, I shall not count Angelo's card in determining theUnion's majority status.Anthony AntuonoAntuono testified that he received a card from Summervilleand after filling in and signing the authorization he returnedit to Summerville on June 18.Antuono first testified that he had been told by Summer-ville that a majority of the men had signed. This statementwas allegedly made before the card was signed but not at thetime Summerville gave the card to Antuono. Thereafter, An-tuono attributed to Summerville the following statement,"The majority of the guys, you know, we have most of themajority except for about, you know, five or six." Later An-tuono testified that Summerville had said that if Antuono anda few others wouldsignthey would have a majority. Finally,Antuono was asked:Q. But did he tell you that he already had a majority?A. No, he didn't say that. If they already had it, whywould they want me to sign if they already had it.I find that Antuono's unambiguous authorization of theUnion to act as his bargaining agent is untainted by anymisrepresentation.Timothy BumsPaul Harcar credibly testified that he solicited a card fromBurns onFebruary 16 at the employee's home. Harcar statedthat he told Burns the card could be used in two ways, eitherto support a demand for recognition or for a Board-con-ducted election.When shown hisunioncard at the hearing Burns testified"That's the cards we signed for the election, for the Union."Bums testified that Harcar had said the Union needed 30percent of the cards for an election and that they were onlya few cards short of the required amount. Burns testified thatbefore he signed the card Harcar had told him that he wantedto get people signed up for an election.Harcar denied using the figure of 30 percent in the conver-sation, claiming that in reference to an election petition heused the figure 60 percent because he had written instructionsfrom the Union that a petition could not be filed unless sup-ported by a 60-percent showing of interest. Those writteninstructions were produced at the hearing.Throughout his several appearances on the stand I foundHarcar to be a credible witness who was corroborated in mostmajor respects by equally crediblewitnesses. I credit his tes-timony as to his conversation with Bums on February 16when he solicited a union card from the employee and findthat Burns was not induced to sign the card by assurancesthat it would be used to support a petition for an election. Ifind that Burns' card is a valid unambiguous designation ofthe Union to be his bargaining agent.32Steve DeGennaroAt the time of his appearance as a witness in this proceed-ing DeGennaro had been in the United States I5% monthsand employed by Respondent for 15 months. DeGennaro, anative of Italy, testified with the assistance of an interpreter.32 In evaluating Burns' testimony I note that he testified to a conversationbetween Glenn Tanner and Summerville on June 22 whereas Tanner madeno reference to the alleged discussion during his appearance as a witness. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDDeGennaro's card is dated June 22, the day of the walkout.DeGennaro testified that he walked out with everyone elseand signed the card because he was asked to do so. DeGen-naro testified that he did not read the card, does not knowwhat a union is, and did not belong to a union in Italy. Thereis no evidence that DeGennaro was aware of what he wasdoing when he signed the card,no evidence that he wascapable of reading the card, no evidence that anyone ex-plained the card to him before he signed it, and I find there-fore that the card does not constitute a valid designation ofthe Union to act as his bargaining agent.James V. DeRosaDeRosa signed his card for the Union at the meeting atHarcar's office on February 11. DeRosa first testified thatsomeone at the meeting had asked what the card signing wasleading to and that Harcar replied, "It's going to lead to anelection."Subsequently DeRosa was asked the following questionsand he replied:Q. Mr. DeRosa, do you recall any conversation abouta rabbi or a priest at that meeting?A. Right; there was.Q. You do?A. Right.Q. Do you recall what was said about a rabbi or apriest?A. After that there question, what does it lead to, theysaid-Paul said-Mr. Harcar said we'd have this herecard signing verified by a priest or mayor or YourHonor, you know, someone that can be trusted to provethat these here cards were signed. That was said; Pauldid say that.I find the DeRosa should be numbered among those whowere confused as to the meaning of an election or a cardcheck, but that in any event he was not induced to sign hisdesignation of the Union to be his bargaining agent by anymisrepresentation as to the use the Union would make of thecard.David DuddyDuddy filled out and signed his union card on February 20atWalter Korab's home.Duddy testified on cross-examination that he had not readthe card before signing it and that Korab had said the cardwas for an election. Respondent's counsel then led Duddythrough a line of questioning in which Duddy testified thathe had received a telephone call threatening that he wouldhave his "head kicked in" if he did not sign a union card andthat the seats in his car had been cut before he signed the card.Duddy further testified that employees Albert Reno's andBurns' tires had been slashed. It subsequently developed thatthese incidents had taken place around Christmas time 1969,over a month before the Union's organizing campaign beganand at a time when unrelated employee petitions were beingcirculated in the plant. As to the telephone call, Duddy didnot know who had made it. From my observation of Duddywhile testifying and the confused state of his testimony, I donot credit his assertion that he had not read the card beforesigning and had relied on Korab's statement that the card wasfor an election. Rather, I conclude that as stated on the faceof the card Duddy was unambiguously designating the Unionto be his bargaining representative and I shall include his cardin computation of the Union's majority status.Harold R. Forkey, Jr.Harold Forkey signed a union card on June 18. Korab toldForkey that the card would be used for "a card check." Atthe time he signed the card Summerville and Korab toldForkey "that all they needed was ten more guys and theywould have it."Harold Forkey's card is a valid designation of the Unionto be his collective-bargaining agent.Raymond L. ForkeyRaymond Forkey signed a union card on June 18 at Wil-liam Summerville's behest. Forkey testified that Summervilletold him he needed one more card and asked Forkey to signit.Thequestions and answers were as follows:Q. [By Respondent's counsel] Did Mr. Summervillesay anything to you about the majority of the peoplealready having signed it?A. [Ray Forkey] Yes.Q.What did he say?A. He told me that he needed one more card signed.Q. He needed one more card signed?A. One more card signed.Q. But not one more card signed for what purpose?A. He didn't explain.The only indication in the record thatSummerville men-tioned the word "majority" to Ray Forkey was in counsel'sleading question. I find that Ray Forkey's card is a validdesignation of the Union to be his collective-bargaining agent.Anthony FundootsPaul Harcar testified that on June 17, together with Ed-ward Callahan, he went to Fundoots' home to solicit for theUnion. Harcar asked Fundoots if he would be interested insigning a card. Fundoots turned on the porch light so that hecould read the card. Harcar teatified that he explained thatthe card could be used to support a demand for recognitionor for an election. Harcar explained that a card check wouldbe conducted by a rabbi, priest, or Federal or state mediatorwho, as an impartial third party, would check the cards to seeif the Union had a majority. Harcar told Fundoots that whenthe Union had a majority among the employees they wouldwrite a letter to Marinelli requesting recognition.Anthony Angelo testified that he received the union cardwhich he signed from Fundoots on June 18 and after signingthe card he returned it to Fundoots.Later on June 18 Fundoots accompanied Summerville andJones to Harcar's office at which time Summerville delivereda number of signed authorization cards to the union agent.At that time Harcar said that with the cards then deliveredthe Union had a majority and he would send a letter demand-ing recognition.Fundoots touched all the bases in seeking to repudiate hiscard." Fundoots maintained that Harcar said he had amajority of the cards signed, that they were foran election,and that he had signed at his wife's request because "she wasscared. She had experienced stuff like this before. So I signedthe card; thatwas it."As Fundoots testified it developed that Harcar had toldhim there "would be a priest or rabbi there in case anybodyquestioned how many cards they had for an election, toverify." Fundoots thus corroborated Harcar's testimony thathe had spoken to Fundoots about a card check and hadexplained the procedure to him. On the subject of a" Asked at the hearing to identify his card, Fundoots rephed, "It's acrummy card, that's what it is." CITY WELDING & MANUFACTURING COMPANY"majority," as Fundoots remained on the witness stand, heexplained that Harcar had said he had "almost a majority."At a later point Fundoots admitted that Harcar had "said heneeded a couple of cards for the majority." Finally, as to hiswife's fears, Fundoots explained that he had been telling herabout men getting their tires slashed and seats cut. Theseincidents had occurred in December 1969. Fundoots' card isdated June 18. Fundoots' claim that he signed the card onJune 18 to calm his wife's fear of violence if he did not do sois belied by his solicitation of Angelo for the Union on June19 and his visit to the union office that day with Summervilleand Jones to deliver additional signed authorization cards. Ido not credit Fundoots' testimony. I credit Harcar's versionof the events surrounding Fundoots' signing a union card andfind that his card is a valid designation of the Union to serveas his bargaining agent.Robert R. JonesJones signed his union card on June 18. He could not recallwho had given him the card because at the time he and agroup of some eight men were in a cafe drinking and eatinglunch and cards were changing hands at the table. There wasa discussion at the table about the fact that a majority of theemployees had already signed cards and someone said, "Wehave over half, now."Jones was one of the four men who went to Marinelli onJune 22, advised him that the Union represented a majorityof the employees, and asked for discussions. Subsequently,Jones was among those unlawfully discharged for instigatinga walkout. This postsigning conduct buttresses a finding thatJones wanted the Union when he signed the card and was notinduced to sign by misrepresentation.Larry D. MarshallMarshall signed his union card on February 6. Marshalltestified that he had received the card from either Callahanor DeRosa and that there were a lot of people passing outcards at the time. When he was given the card, Marshalltestified, the solicitor "said he talked to somebody about-theUnion representative about getting the Union in and theUnion was going to give him some cards to come down andhave the men sign. And if a majority of the men sign thecards, he said we can have an election to vote the Union inthere."Marshall testified that he held the card for a time andthen gave it to either Callahan or DeRosa. Harcar's codingsymbol on Marshall's card indicates that the Union receivedthe signed card in the mail.Callahan denied giving a card to Marshall, stating thatprior to his discharge the only employee to whom he gave acard was Lengyel. Further, the only employees in the shopwith cards were Lengyel and Callahan. Callahan testified thata day or two after his discharge on February 6 he went toMarshall's home and asked if he had signed a card. Marshallreplied that he had signed the card he had received in the mailand had returned it. Marshall's name appears on the mailinglistCallahan had prepared and given to Harcar.I do not credit Marshall, one of the three committeemenof the Employees Grievance Committee. There is no evidenceto support his statement that there were a lot of cards floatingaround the shop on February 6. Rather, that was the day thatthe Union's mailing was received and Respondent launchedits campaign to have the employees turn in the cards theyreceived in the mail. Accordingly, I find that Marshall's cardis a valid authorization for the Union to be his collective-bargaining agent according to the unambiguous terms of thecard.137Louis NapolitanoNapolitano had been in the United States 16 months at thetime of the hearing herein and has been employed by Re-spondent for approximately the same length of time.Napolitano signed the card introduced into evidence onMarch 6 in Harcar's office." Napolitano had signed a card inFebruary which had been turned in to the Union.On February 23 Frank DuBois, a foreman and nephew ofJoe Marinelli, came to the union office with Napolitano andMichele Schettino, another Italian-speaking employee.DuBois told Harcar--that he had been told by Marinelli tobring the two employees to the union office to have theirunion cards returned to them.On February 24 Joe Marinelli himself came to the unionoffice with Napolitano and Schettino. Marinelli said he wasthere to see that the employees got their cards back. On thatoccasion there was an Italian-speaking member of the Unionpresent but he could not speak the particular dialect whichthe two Italian workers spoke, so Harcar asked them to re-turn at a time when he could question them with no companyrepresentative present.Napolitano returned to Harcar's office on March 6 butSchettino did not accompany him. Present at the union officewas Andrew DiLorenzo, an Italian-speaking member of theUnion. On this occasion Napolitano asked for his own andSchettino's cards. Napolitano's first card was returned to himand he destroyed it. Napolitano first testified that he signedthe second card because he was afraid that if he did not doso he would not get his first card back. Thereafter,Napolitano testified that he signed the second card after hehad been given his first card and he had destroyed it. As tothe card itself Napolitano testified that he understood thecard entitled him to belong to the Union but that he was nottold what the Union would do with the card. Asked aboutwhat DiLorenzo had said to him, Napolitano stated thatDiLorenzo had not used the word election nor had he men-tioned a priest, minister, or rabbi.DiLorenzo testified that Napolitano said he wanted thecards so that he could show them to his boss and then tearthem up. DiLorenzo translated the card for Napolitano andto the best of his ability explained what the card and hissignature thereon meant. DiLorenzo explained that it was upto the Union as to whether to exercise the option to have anNLRB election. However, DiLorenzo testified:. he didn't seem to quite grasp the mechanics of it,because he said he would sign the card. This was hisintention; he was interested in signing the card, becausehe seemed to understand that it would mean a kind ofgeneral improvement in the whole area there where heworks.. there was talk about an election on the part of Mr.Napolitano.... he seemed to think-and I think this isa general consensus; at least, he reflected this-that therehad to be an election. He didn't quite grasp the fact thatthe signing of the card was the authorization for repre-sentation.On the state of the record I cannot find that Napolitano'scard is a valid designation of the Union to be his collective-bargaining agent. I am aware that in part I have taken evi-dence of Napolitano's subjective intent into consideration inreaching this conclusion. However, in view of the fact that hecould not read the card and that DiLorenzo who read it tohim and explained its meaning testified that Napolitano34Napolitano testified with the aid of an interpreter. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARD"didn't quite grasp the fact that the signing of the card wasthe authorization for representation," I am constrained torejectNapolitano's card.Michele SchettinoSchettino has been in the United States for 15Y, months andhas worked for the Company 15 months. He testified in thisproceeding through an interpreter. His union card in evi-dence is dated June 22. Schettino signed the card but all othermaterial on the card was filled in by some unidentified person.Schettino testified that on June 22 he walked out with theother employees. At that time his friends were signing cardsso he signed one. He knew it was a union card but no morethan that. He cannot read the English language card and noone translated it for him.As with Napolitano there is no evidence (indeed the recordindicates to the contrary) that Schettino knew he was author-izing the Union to represent him when he signed the card.Accordingly, I reject Schettino's card as a valid designationof the Union as his bargaining representative.Glenn TannerTanner filled out and signed his union card on June 22during the walkout that day. Tanner recalled that the cardwas signed before Harcar arrived and spoke to the employees.Summerville gave the card to Tanner, who, without any dis-cussion with Summerville, read the card and signed and re-turned it to Summerville.I find that Tanner's card is a valid designation of the Unionto be his bargaining agent and should be counted in comput-ing the Union's majority on June 22 when Harcar orallyreiterated the Union's demand for recognition.35Joseph P. ToddOn June 18 Todd asked Bobby Jones for a union cardwhich he signed and returned to Jones. Todd had no conver-sation with Jones about the card. Under examination by Re-spondent's counsel Todd testified as follows:Q. Did you have any discussion about the fact that amajority of the guys had already signed?A. Yes.Q.What was that discussion?A. Well, I heard Bill Summerville tell, when I workeddown in the chassis department, that he said-A. He told me that all the guys had signed the cards-most of the guys.A. Well, we was just talking and he said that most ofthe guys had signed the cards. He said they just neededa few more guys to sign the cards.I find that Todd's card is a valid designation of the Unionas his bargaining representative and was not induced by anymisrepresentation that a majority of the employees had al-ready signed cards. The only reference to a majority in Todd'stestimony was in the leading question put to him by Respond-ent's counsel.33 I have heretofore noted and discredited Timothy Bums' claim that ina conversation on June 22 Summerville attempted to prevent Tanner fromattending the meeting at the C & A Hall during the walkout because Tannerhad not signed a union card. Tanner did not mention such a conversationwith Summerville and as set forth above stated that he had no conversationwithSummerville.John WidelkoWidelko's union card is dated February 6 and was turnedin to Harcar at the meeting in the union office on February11. After first testifying that he had been told that the solicita-tion of the cards would lead to an election, Widelko statedthat at the meeting Harcar said that if there was a highpercentage of cards signed the Union would come in withoutan election. However, Widelko could not recall that Harcarhad said anything about a card check at the meeting onFebruary 11. I have heretofore found that Harcar did explainthe mechanics of a card check at that meeting and that Wi-delko was present. I find that Widelko's recollection is faulty,that he was not induced to sign and turn in his authorizationcard on the representation that it was for an election only, andthat his card is a valid authorization for the Union to be hisbargaining representative.ConclusionsI have heretofore found that at the time of the Union'sdemands for recognition, which came on June 19 and 22,there were 53 employees in the bargaining unit. Based uponthe analysis above, I find that on June 19 the Union possessedvalid authorization cards from 30 employees in the unit andthat on June 22 the number of valid authorizations had in-creased to 32. Thus, on both critical dates the Union repre-sented a majority of employees in the unit.K. The Refusal To BargainI find that the Respondent violated Section 8(a)(5) and (1)of the Act by refusing to bargain with the Union as requestedand that the only appropriate remedy is an order to bargainwith the Union. Moreover, Respondent's unfair labor prac-ticeswere so flagrant and coercive in nature as to require,even in the absence of an 8(a)(5) violation, a bargaining orderto repair their effect.The Supreme Court, inN.L.R.B. v. Gissel Packing Com-pany,395 U.S. 575, 615, in setting forth general principlesapplicable to the issuance of bargaining orders, held that theBoard has authority to issue such orders to remedy unfairlabor practices "so coercive that, even in the absence of a §8(a)(5) violation, a bargaining order would have been neces-sary to repair the unlawful effect of those [unfair labor prac-tices]." Earlier inGissel Packing36the Court had approvedthe Board's authority to issue a bargaining order " ... in lessextraordinary cases marked by less pervasive practices whichnevertheless still have the tendency to undermine majoritystrength and impede the election processes." In such a casethe Board must examine the nature and extent of the em-ployer's unlawful conduct and determine the likelihood thatthe use of traditional remedies would ensure a fair election.The Court instructed the Board to decide whether " . . . eventhough traditional remedies might be able to ensure a fairelection, there was insufficient indication that an election.would definitely be a more reliable test of the employees'desires than the card count taken before the unfair laborpractices occurred."37Medley Distilling Company, Inc.,187NLRB No. 12.Following the Union's demand for recognition receivedJune 20, on June 22 Marinelli went through the plant askingthe employees if they had heard anything about the Unionand union cards. When a delegation of employees met withMarinelli after the lunchbreak, advised the Company's presi-dent that a majority of the employees had signed cards for the36395 U.S. 575, 614.37395 U.S. 575, 616. CITYWELDING & MANUFACTURING COMPANYUnion, and asked that he discuss this situation with them,Marinelli told the men to forget about the Union, that therewould be no union in his plant, he would run the shop theway he saw fit, and before a union came in he would close theplant doors. Thereafter, while the walkout was in progressMarinelli offered to post some proposals relating to workingconditions and have the men vote on what they wanted,telling the men they could get a committee or some kind oforganization. Following the walkout, when the men offeredto return to work, Marinelli attempted to have the men lineup so as to show support for the Union or Respondent. Mari-nelli again threatened to close the plant, said the men whohad led the walkout were fired, suggested the formation of theEmployees Grievance Committee, and later that evening firedfour employees for "instigating a wildcat strike." On June 23Respondent discharged four more employees because theyshowed support for the employees discharged on June 22, andlater that day instigated and promoted the formation of theCommittee, a dominated labor organization, conducted anelection for committeemen for the Committee, and beganbargaining with the Committee concerning the employees'working conditions and wages. Finally, on July 2 all or sub-stantially all of the employees received a wage increase whichRespondent had negotiated with the Committee. Though notin response to the demand for recognition, Respondent's mas-sive violations of Section 8(a)(1) in February, following dis-covery of the organizing campaign as well as the dischargesof Callahan and Lengyel followed by the violations in Junedetailed above, demonstrate Respondent's recidivist tenden-cies. InGissel Packing"the Court looked to this as anotherfactor supporting a bargaining order, stating:In fashioning a remedy in the exercise of its discretion,then, the Board can properly take into consideration theextensiveness of the employer's unfair practices in termsof their past effect on election conditions and the likeli-hood of their recurrence in the future."Respondent's course of unlawful conduct has demonstrated... a propensity to engage in violations of the Act by theirnature designed to undermine the Union's support among theemployees. Its unfair labor practices were so flagrant andcoercive in nature as to require, even in the absence of aSection 8(a)(5) violation, a bargaining order to repair theireffect.... in any event ... Respondent's unfair labor prac-tices were of such a pervasive character as to make it unlikelythat their coercive effects would be neutralized by conven-tional remedies so as to produce a fair election. In thesecircumstances, [I] believe that employee sentiment as ex-pressed through the authorization cards is a more reliablemeasure of their desires on the issue of representation in thiscase than an election would be. [I] therefore find that byrefusing to bargain with the Union and engaging in extensiveunfair labor practices, Respondent violated Section 8(a)(5)and (1), and that to effectuate the policies of the Act, abargaining order' is required to remedy its refusal to bargainas well as its other unfair labor practices." [Footnotes omit-ted.]Medley Distilling Company, Inc., supra.IV. THE EFFECT OF THE UNFAIRLABOR PRACTICES UPON COMMERCEThe activities of the Company set forth in section III,above, occurring in connection with the Company's opera-tions described in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputes" e 395 U.S. 575, 614.139burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent engaged in certain un-fair labor practices, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.Having found that the Respondent unlawfully dischargedEdward Callahan, Albert Lengyel, Walter Korab, WilliamSummerville, Clair Catterson, Robert Jones, Frank Genareo,Joseph Todd, Randall Rubeis, and Donald Marcarella, I shallrecommend that Respondent be ordered to reinstate thenamed employees to their former positions or, if those posi-tions no longer exist, to substantially equivalent positions,without prejudice to their seniority and other rights and privi-leges," and to make them whole for any loss of pay they mayhave suffered as a result of Respondent's unlawful conduct.Backpay shall be computed in the manner set forth in F. W.Woolworth Company,90 NLRB 289, with interest addedthereto in the manner set forth inIsis Plumbing & HeatingCo., 138 NLRB 716.As to the Employees Grievance Committee, having foundthat the Respondent dominated and interfered with its forma-tion and administration, I shall recommend that the Com-pany be ordered to withdraw recognition from and com-pletely disestablish the Committee.Having found that the Union represented a majority ofRespondent's employees in an appropriate bargaining unitand that its demands for recognition and bargaining wereunlawfully refused, I shall recommend that the Company beordered to bargain, upon request, with the Union and toembody any agreement reached in a written signed agree-ment.Respondent's unfair labor practices indicate an attitude ofopposition to the purposes of the Act generally. Accordingly,a broad cease-and-desist order is necessary and appropriateto effectuate the policies of the Act.CONCLUSIONS OF LAW1.CityWelding & Manufacturing Company is an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.2. International Association of Machinists and AerospaceWorkers, District No. 106, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By engaging in certain described conduct referred tohereinabove in section III, C, D, E, F, and H, hereof, Re-spondent interfered with, restrained, and coerced its em-ployees in the exercise of rights guaranteed to them in Section7 of the Act, and thereby engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.4. By engaging in the conduct described in section III, H,hereof,Respondent has dominated and interfered with theformation and administration of the Employees GrievanceCommittee, and thereby engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(2) and (1)of the Act.5.By engaging in the conduct described in section III, C,E, F, and G, hereof, Respondent discriminated against Ed-ward Callahan, Albert Lengyel, Walter Korab, William Sum-" From the record it appears that all of the discharged employees weresubsequently reemployed by the Company. However, on the record in thiscase it is impossible to determine whether that reemployment constitutedreinstatement within the meaning of the recommended remedy. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDmerville, Clair Catterson, Robert Jones, Frank Genareo, Jo-seph Todd, Randall Rubeis, and Donald Marcarella in regardto the terms and conditions of their employment, in order todiscourage activities protected by Section 7 of the Act, andthereby has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(3) and (1) of the Act.6.Thefollowing employees constitute a unit appropriatefor the purposes of collective bargaining within the meaningof Section 9(b) of the Act:All production and maintenance employees employedat the Respondent's New Castle, Pennsylvania, plant,excluding office clerical employees and guards, profes-sional employees and supervisors as defined in the Act.7.On and at all timessinceJune 19, 1970, the Union hasbeen the exclusive bargaining representative of the employeesin the aforesaid collective-bargaining unit.8. By refusing on and after June 19, 1970, to recognize andbargain collectively with the Union, as the exclusive bargain-ing representative of the employees in an appropriate bargain-ing unit,Respondent engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5) and (1)of the Act.9.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,I hereby issue the following recommended:40ORDERRespondent, City Welding & Manufacturing Company, itsofficers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Creating the impression of surveillance of the em-ployees' union activities; threatening employees with demo-tions and wage decreases if they select the Union as theirbargaining representative; threatening plant closure if theUnion is selected as the employees' bargaining representative;asking employees to turn in to the Respondent their unionauthorization cards; questioning employees about their ownunion activities and feelings and those of their fellow em-ployees; and granting wage increases in order to dissuade theemployees from joining or supporting the Union.(b) Dominating or interfering with the formation and ad-ministration of the Employees Grievance Committee or anyother labor organization of its employees.(c) Discouraging membership in the Union, or in any otherlabor organization, by discriminating against employees inregard to the terms and conditions of their employment.(d)Refusing to recognize and bargain collectively withInternationalAssociation ofMachinists and AerospaceWorkers, District No. 106, AFL-CIO, as the exclusive bar-gaining representative of its employees in the following ap-propriate unit:All production and maintenance employees employedat the Respondent's New Castle, Pennsylvania, plant,excluding office clerical employees and guards, profes-sional employees and supervisors as defined in the Act.(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteed tothem by Section 7 of the Act.'0 In the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall as provided in-Section 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings,conclusions,and order,and all objections thereto shallbe deemed waived for all purposes.2.Take the following affirmative action which it is foundwill effectuate the policies of the Act:(a)Upon request,recognize and bargain collectively withInternationalAssociation ofMachinists and AerospaceWorkers, District No. 106, AFL-CIO,as the exclusive repre-sentative of all production and maintenance employees em-ployed at the Respondent's New Castle, Pennsylvania, plant,excluding office clerical employees and guards, professionalemployees and supervisors as defined in the Act, with respectto rates of pay, wages, hours of employment, and other termsand conditions of employment and, if an understanding isreached, embody such understanding in a signed writtenagreement.(b) Permanently withdraw from the Employees GrievanceCommittee, or any successor thereto, all recognition as repre-sentative of Respondent's employees for treating or dealingwith Respondent in respect to grievances, wages, earnings, orother terms and conditions of employment, and completelydisestablish it as such representative.(c) Offer Edward Callahan, Albert Lengyel, Walter Korab,William Summerville, Clair Catterson, Robert Jones, FrankGenareo, Joseph Todd, Randall Rubeis, and Donald Mar-carella, to the extent that it has not already done so, immedi-ate and full reinstatement to their former positions or, if thosepositions no longer exist, to substantially equivalent posi-tions, without prejudice to their seniority and other rights andprivileges, and make them whole for any loss of earnings theymay have suffered by reason of Respondent's discriminationagainst them as set forth in the section of this Decision enti-tled "The Remedy."(d)Notify immediately the above-named individuals, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application after dis-charge from the Armed Forces, in accordance with the Selec-tive Service Act and the Universal Military Training andService Act, as amended.(e) Preserve and, upon request, make available to the Boardor its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(f) Post at its New Castle, Pennsylvania, plant copies of theattached notice marked "Appendix C."41 Copies of said no-tice, on forms provided by the Regional Director for Region6, after being duly signed by the Respondent's representative,shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(g)Notify the Regional Director for Region 6, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.4241 In the event that the Board's Order is enforced by a Judgment of aUnited StatesCourt of Appeals, the words in the notice reading "POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read"POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING AN OR-DER OF THE NATIONAL LABOR RELATIONS BOARD."°' In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read:"Notify theRegional Director for Region 6, in writing, within 20 days fromthe date ofthisOrder,what steps the Respondent has taken to complyherewith " CITY WELDING&MANUFACTURING COMPANYAPPENDIX ARaymond ForkeyAngelo FeloaAlfred OlivaWilliam SummervilleJames BurkeAnthony FundootsEdward BuckerMatteo ReinoAntonio FuscoRaymond KarnsAlbert RenoMariano SimeoneTimothy BurnsAnthony AngeloAnthony AntuonoCurtis CrillArthur DiCola, Jr.Richard ShafferDavid DuddyAl LengyelGerald MaggieWalter KorabJames DeRosaJoseph SabinoRobert DruschelGlenn TannerConstant EvanoskiEdward CallahanGlenn BlewsSteve HallowichSteve DeGennaroMichele SchettinoLouis NapolitanoRobert JonesWilliam MillerRandell RubeisJohn WidelkoDonald MarcarellaFrank GenareoJerry PasserrelloJoseph ToddSalvatore SchettinoLarry MarshallDonald HabenLewis MittenRobert CioffiAnthony MasoneDonato CircelliRaymond AttisanoJoseph TuscanoHarold ForkeyStanleyWalczak141Clair Catterson 142DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX BNameDate of CardValid at time of6/19 demandValid at time of6/22 demandAngeloJune 18--AntuonoJune 18XXAttisanoJune 18XXBuckerFeb. 7XXBurkeFeb. 6XXBurnsFeb. 16XXCallahanFeb. 5XXCattersonFeb. 6XXCrillFeb. 11XXDeGenneroJune 22--e osaFeb. 11XXDuddyFeb. 20XXEvanoskiJune 19-XHarold ForkeyJune18XXRay ForkeyJune 18XFundootsJune 17XGenareoFeb. 20XHabenJune 18XXJonesJune 18XXKorabFeb. 11XXLengyelFeb. 9XXMacarellaJune 18XXMaggieFeb. 17XXMarshallFeb. 6XXNapolitanoMarch 6--PasserrelloJune 18XXRenoJune 19XXRubeisFeb. 19XXSchettinoJune 22--SimeoneFeb. 10XXSummervilleFeb. 11XXTannerJune 22-XToddJune 18XXTuscanoJune 19XXWalcztkJune 18XXWideikoFeb. 6XX CITY WELDING & MANUFACTURING COMPANY143APPENDIX CNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify our employees that:WE WILL NOTrefuse to bargain collectively concern-ing rates of pay, wages,hours, and other terms andconditions of employment with International Associa-tion of Machinists and Aerospace Workers, AFL-CIO,as the exclusive representativeof theemployees in thebargaining unit described below.WE WILL NOT say or act in such a way as to make ouremployees think we are spying on their union activities.WE WILL NOT threaten our employees with demo-tions or less pay if they select the International Associa-tion of Machinists and Aerospace Workers, District No.106, AFL-CIO, as theirbargaining representative.WE WILL NOTthreaten to close the plant if our em-ployees select that Union as their bargaining representa-tive.WE WILL NOTask our employees to turn their unioncards in to the Company.WE WILL NOT question employees about their unionactivities or feelings or the union activities and feelingsof other employees.WE WILL NOTgrant wages increases to keep our em-ployees from joining or supporting the Union.WE WILL NOT discharge or in any way discriminateagainst any of our employees because of their member-ship in, sympathy for, or activities on behalf of the Inter-nationalAssociation ofMachinists and AerospaceWorkers, District No. 106, AFL-CIO, or because theyengage in any activities of mutual self-help.WE WILL NOT in any other manner interfere with ouremployees in exercising their rights to join or assist, orto refrain from joining or assisting,any union, except tothe extent that such right may be affected by an agree-ment requiring membership in a labor organization as acondition of employment as authorized in Section8(a)(3) of the Act, as modified by the Labor-Manage-ment Reporting and DisclosureAct of 1959.WE WILL offer Edward Callahan, Albert Lengyel,Walter Korab,William Summerville,Clair Catterson,Robert Jones, Frank Genareo,Joseph Todd,RandallRubeis, and Donald Marcarella their jobs back withbackpay.WE WILL,upon request,bargain with the Interna-tional Association of Machinists and Aerospace Work-ers,District No. 106,AFL-CIO,as the exclusive repre-sentativeof all employees in the bargaining unitdescribed below, with respect to rates of pay, wages,hours, and other terms and conditions of employmentand, if an understanding is reached,embody such under-standing in a signed agreement.The bargaining unit is:All production and maintenance employees em-ployed at the Respondent'sNew Castle,Pennsyl-vania, plant excluding office clerical employees andguards, professional employees and supervisors asdefined inthe Act.CITY WELDINGMANUFACTURING COMPANY(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named individuals, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement,upon application after dis-charge from the Armed Forces, in accordance with the Selec-tive Service Act and the Universal Military Training andService Act.This is an official notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any othermaterial.Any questions concerning this notice or compliance withitsprovisions may be directed to the Board's Office, 1536Federal Building,1000 Liberty Avenue, Pittsburgh,Pennsyl-vania 15222, Telephone 412-644-2977.